                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                          1:19 CV 309-MR-WCM

RICHARD LEE MIKOS,                         )
                                           )
             PLAINTIFF,                    )
                                           )                  ORDER
V.                                         )
                                           )
TRAVIS J. CLARK; SIX ARMS, LLC,            )
A FLORIDA CORPORATION; AND                 )
FIBOCA FREIGHT, INC., A FLORIDA            )
CORPORATION,                               )
                                           )
             DEFENDANTS.                   )
                                           )

      This matter is before the Court on Defendants’ Motion for Leave to File

Motion to Bifurcate (the “Motion for Leave,” Doc. 27). For the reasons stated

in the Motion for Leave, and noting Defendants’ representation that Plaintiff

does not oppose bifurcation, Doc. 27, p. 1, the undersigned will grant the

request.

      IT IS THEREFORE ORDERED that the Motion for Leave to File Motion

to Bifurcate (Doc. 27) is GRANTED, and Defendants are GRANTED LEAVE

to file the Motion to Bifurcate on or before the close of business on December

15, 2020.                         Signed: December 10, 2020




                                      1

     Case 1:19-cv-00309-MR-WCM Document 31 Filed 12/10/20 Page 1 of 1
